Citation Nr: 0825979	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine prior to April 13, 2007, 
and in excess of 20 percent thereafter.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine 
disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2008.  This matter was 
originally on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

Initially, the Board notes that there was, at the time of the 
January 2008 Board decision and remand, a temporary file 
presumably kept at the RO which included an October 4, 2007 
rating decision which increased the veteran's osteoarthritis 
of the lumbar spine to 20 percent effective April 13, 2007.  
Therefore, the issue of entitlement to an increased 
evaluation for osteoarthritis of the lumbar spine has been 
recharacterized as noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issues on appeal were remanded by the Board in January 
2008 for additional development and issuance of a 
Supplemental Statement of the Case.  However, it appears that 
all development has not been accomplished.  

Specifically, the veteran has not been advised of the 
information and evidence not of record that is necessary to 
reopen his claim for service connection on a secondary basis 
or of the information and evidence not of record that is 
necessary to substantiate his claims for service connection 
for cervical spine disability on a secondary basis and 
increased evaluation for service-connected lumbar spine 
disability.  

In addition, although a VA examination was scheduled to 
ascertain the severity of the veteran's service-connected 
osteoarthritis of the lumbar spine, the veteran called and 
requested that the examination be conducted at Fort Meade, 
South Dakota VAMC and not Fargo, North Dakota VAMC.  However, 
it does not appear that this examination has been 
rescheduled.

Further, a Supplemental Statement of the Case has not been 
issue.  Further development is, therefore, needed in light of 
this Stegall violation.

Finally, in the recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) , the U.S. Court of Appeals for 
Veteran found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.



Accordingly, the case is REMANDED for the following action:

1.  Compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
should be ensured, including informing 
the veteran of the information and 
evidence not of record that is necessary 
to reopen and substantiate the claim for 
service connection for cervical spine 
disability on secondary basis.  

In addition, the veteran should be 
informed of the information and evidence 
not of record that is necessary to 
substantiate the claim for increased 
evaluation for osteoarthritis of the 
lumbar spine including notifying the 
veteran that, to substantiate a claim, 
the veteran must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life. The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disability is rated (General 
Rating Formula for Diseases and injuries 
of the Spine) as well as examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

2.  With appropriate consideration of the 
veteran's request that any examination be 
conducted at Fort Meade, South Dakota, 
the veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected osteoarthritis of 
the lumbar spine.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.

The examiner is requested to express an 
opinion as to whether the symptomatology 
associated with the veteran's lumbar 
spine osteoarthritis can be separated 
from the symptomatology associated with 
any other nonservice-connected spine 
disorder.  In addition, the examiner is 
requested to express, in degrees if 
possible, the range of motion limited 
solely by the veteran's service-connected 
osteoarthritis of the lumbar spine and 
not limited by the veteran's obesity.  If 
it is impossible to distinguish the 
symptoms or to provide range of motion 
findings related to the veteran's weight, 
the examiner must so state. A complete 
rationale for any opinions expressed must 
be provided.

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the veteran's lumbar spine (due 
to his osteoarthritis) exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




